Title: 22d.
From: Adams, John Quincy
To: 


       Fast day. Attended Mr. Hilliard the whole day; but to no great purpose: in consequence of the late severity of the College Gov­ernors, there has been yesterday and this day, a subscription paper handed about among all the Classes, to procure a meeting of the whole college to-morrow evening in the chapel, every person having a pipe, a glass and a bottle of wine, and there to convince the government that the Students are possess’d of “a noble spirit, a spirit which shall nip the bud of tyrannical oppression,” they will get as drunk as beasts, and probably break every tutors window in College: this absurd, and ridiculous plan has found so many votaries, that a large majority of every Class except ours have already subscribed; but I am happy that in our Class; there are but few who have joined the association, and as it is to take place only upon condition that there be a majority of every Class, the plan will most probably fail.
       I went down this evening to Mr. Dana’s: I saw him for the first Time since his illness. They say he is much better, and recovering fast; but I was shock’d at seeing him; pale, emaciated and feeble, he scarcely looks like the same man he was three weeks agone.
       Beautiful weather, and the warmest we have yet had, this Season.
      